UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8255


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VICTORIA YAITSKY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01097-PMD-1)


Submitted:    April 8, 2009                     Decided:   April 17, 2009


Before WILKINSON and      NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, PC, Decatur,
Georgia, for Appellant.    Alston Calhoun Badger, Jr., Assistant
United   States  Attorney,    Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Victoria Yaitsky seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the    denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists       would    find       that    any     assessment      of     the

constitutional         claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Yaitsky has

not     made     the   requisite       showing.           Accordingly,      we     deny    a

certificate       of       appealability      and      dismiss     the    appeal.          We

dispense        with    oral    argument       because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2